

115 S2293 IS: Visa Transparency Anti-Trafficking Act of 2018
U.S. Senate
2018-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2293IN THE SENATE OF THE UNITED STATESJanuary 11, 2018Mr. Blumenthal (for himself and Mr. Cruz) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend section 214(c)(8) of the Immigration and Nationality Act to modify the data reporting
			 requirements relating to nonimmigrant employees, and for other purposes.
	
 1.Short titleThis Act may be cited as the Visa Transparency Anti-Trafficking Act of 2018. 2.Annual report to Congress on nonimmigrant visasSection 214(c)(8) of the Immigration and Nationality Act (8 U.S.C. 1184(c)(8)) is amended to read as follows:
			
 (8)(A)Not later than 6 months after the end of each fiscal year, the Secretary of Homeland Security shall submit a report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives that includes, with respect to the reporting period—
 (i)the number of citizens of countries with a Compact of Free Association with the United States who— (I)are authorized by such Compact to reside permanently in the United States as nonimmigrants; and
 (II)were admitted to the United States; (ii)the ports of entry at which the individuals described in clause (i) were admitted; and
 (iii)with respect to each nonimmigrant visa classification under the immigration laws that authorizes employment (except for visas issued for the purpose of victim or witness protection), to the extent such data is collected by any government entity—
 (I)with respect to each such nonimmigrant visa classification and subclassification that authorizes employment, as applicable—
 (aa)the number of visas that were issued and the number of persons granted status under such classification or program for nonimmigrants that authorizes employment;
 (bb)the number of visas that expired, were revoked, or were otherwise terminated, respectively; (cc)the number of petitions that were filed;
 (dd)the number of petitions that were approved; (ee)the number of petitions that were rejected, denied, or withdrawn, respectively;
 (ff)the number of petitions awaiting final action; (gg)the number of blanket petitions filed under paragraph (2)(A);
 (hh)the number of such blanket petitions that were approved; (ii)the number of such blanket petitions that were rejected, denied, or withdrawn, respectively;
 (jj)the number of such blanket petitions awaiting final action; (kk)the number of visa applications and beneficiaries that were approved pursuant to each blanket petition;
 (ll)the number of extensions of stay that were requested; (mm)the number of extensions of stay requests that were approved;
 (nn)the number of extensions of stay requests that were rejected, denied, or withdrawn, respectively; (oo)the number of extensions of stay requests awaiting final action;
 (pp)the number of extensions of stay requests that were filed for the purpose of switching employers or adding a new, concurrent employer;
 (qq)the percentage of nonimmigrants who are— (AA)younger than 20 years of age;
 (BB)older than 20 years of age and younger than 25 years of age;
 (CC)older than 25 years of age and younger than 30 years of age;
 (DD)older than 30 years of age and younger than 35 years of age;
 (EE)older than 35 years of age and younger than 40 years of age;
 (FF)older than 40 years of age and younger than 45 years of age;
 (GG)older than 45 years of age and younger than 50 years of age;
 (HH)older than 50 years of age and younger than 55 years of age;
 (II)older than 55 years of age and younger than 60 years of age;
 (JJ)older than 60 years of age and younger than 65 years of age; or
 (KK)older than 65 years of age, respectively;
 (rr)the percentage of nonimmigrants in each sex; (ss)the 10 countries of which the most such nonimmigrants are nationals;
 (tt)for each of the 5 occupations in which the most nonimmigrants in each visa classification or subclassification are employed—
 (AA)the 5 employers that employ the most nonimmigrants; (BB)the 2 countries of which the most nonimmigrants are nationals;
 (CC)the percentage of nonimmigrants who are in each of the age categories set forth in item (qq); (DD)the percentage of the nonimmigrants in each sex;
 (EE)the percentage of nonimmigrants at each major education level in each nonimmigrant visa classification, subclassification, status, or program for nonimmigrants that authorizes employment;
 (FF)the average compensation paid to the nonimmigrants; and (GG)the source of the data described in subitems (AA) through (FF);
 (uu)for each of the 5 employers that employ the most nonimmigrants in the visa classification or subclassification—
 (AA)the number of such nonimmigrants who are nationals of each country; (BB)the number of such nonimmigrants who are in each of the age categories set forth in item (qq); and
 (CC)the number of such nonimmigrants in each sex; and (vv)the number of petitions denied, disaggregated by age, sex, and country of nationality;
 (II)with respect to each employment-based petition and request for extension of work authorization that was filed—
 (aa)the number of nonimmigrants sought; (bb)each beneficiary’s country of origin and local region or state;
 (cc)a description of the occupation in which the beneficiary will be employed; (dd)the standard occupational classification code for each occupation;
 (ee)the primary work location and secondary work location, if applicable; (ff)the name and address of the employer and, if the employer is a household employer of the nonimmigrant, the State and zip code of the employer’s primary residence, and, if the employer has 3 or more employees, the nationality of the employer;
 (gg)whether more than 50 percent of the employer’s total United States workforce are nonimmigrants; (hh)whether between 30 and 50 percent of the employer’s total United States workforce are nonimmigrants;
 (ii)whether the employer conducts outplacement of nonimmigrants; (jj)whether the employer was authorized to file blanket petitions under paragraph (2)(A);
 (kk)whether the petition is such a blanket petition; (ll)the name and last known domestic and foreign business address of any labor recruiter, agent, or other third party intermediary involved in identifying workers to be petition beneficiaries; and
 (mm)the visa classification and subclassification; (III)with respect to each nonimmigrant authorized to work in the United States—
 (aa)the visa classification and subclassification; (bb)the labor certification form number, if a temporary labor certification application was filed with the Department of Labor;
 (cc)the date on which the temporary labor certification application was filed; (dd)the date on which the temporary labor certification application was approved, withdrawn, or rejected;
 (ee)the date on which a petition was filed; (ff)the date on which such petition was approved, withdrawn, or rejected;
 (gg)the date on which an extension was filed; (hh)the date on which such extension was approved, withdrawn, or rejected;
 (ii)the nonimmigrant’s country of origin and local region or state; (jj)the nonimmigrant’s age category, as set forth in subclause (I)(qq);
 (kk)the nonimmigrant’s sex; (ll)the occupation (including the standard occupational classification) in which the nonimmigrant will be employed;
 (mm)the amount of compensation to be paid to the nonimmigrant; (nn)the highest level of education attained by the nonimmigrant;
 (oo)with respect to F–1 nonimmigrant students engaged in optional practical training— (AA)the nonimmigrant’s major or primary field of study; and
 (BB)the institution from which the nonimmigrant obtained his or her education;
 (pp)(AA)the primary work location of the nonimmigrant; (BB)the secondary work location of the nonimmigrant, if applicable;
 (CC)if the employer is a household employer of the nonimmigrant, the State and zip code of the employer’s primary residence; and
 (DD)if the employer has 3 or more employees, the nationality of the employer;
 (qq)(AA)the name and address of the nonimmigrant’s employer; (BB)if the employer is a household employer of the nonimmigrant, the State and zip code of the employer’s primary residence; and
 (CC)if the employer has 3 or more employees, the nationality of the employer;
 (rr)the name and last known domestic and foreign business address of a third party intermediary; (ss)if the nonimmigrant had a permanent status petition filed on his or her behalf, the name of the person or entity that filed the petition and the date on which such petition was filed; and
 (tt)the source of the data described in items (aa) through (ss); (IV)the 10 occupations in which the largest number of nonimmigrants are employed in the United States; and
 (V)with respect to each of the States, for each of the 5 nonimmigrant visa classifications and subclassifications in which the most nonimmigrants were issued visas or granted a status that authorizes employment—
 (aa)the total number of nonimmigrants; (bb)the number of such nonimmigrants who are nationals of each country;
 (cc)the percentage of such nonimmigrants in each of the age categories set forth in subclause (I)(qq); and
 (dd)the number of such nonimmigrants in each sex. (B)At the time the Secretary of Homeland Security submits each annual report under subparagraph (A), the Secretary shall post, to a public website—
 (i)the information set forth in such subparagraph; and (ii)the corresponding raw data set and a searchable database.
 (C)The Secretary of Homeland Security shall ensure that the information posted on a public website under subparagraph (B) does not include information that, alone or in combination, would allow a reasonable person who does not have personal knowledge of the relevant circumstances, to identify a specific person with reasonable certainty.
 (D)Any government official who uses information described in subparagraph (A) shall take reasonable steps to ensure that such use does not enable such information to be manipulated—
 (i)to identify an individual nonimmigrant to whom the information relates; or (ii)to disaggregate such information into its component parts.
 (E)In this paragraph: (i)The term employment—
 (I)means employment in the United States; and (II)includes cultural exchange, training, or business activities in which the nonimmigrant receives any form of compensation, including a stipend, from any source, whether paid in the United States or in the nonimmigrant’s country of origin and whether or not authorized.
 (ii)The term nonimmigrant visa classification, status, or subclassification means any program, level, category, subcategory, or other type of grouping that— (I)is part of a nonimmigrant visa classification or status—
 (aa)described in section 101(a)(15) or 214(e); or
 (bb)otherwise established under the immigration laws; and (II)may be specifically created, delineated, or defined in—
 (aa)any Federal statute, regulation, agency guidance, directive, memo, or any other source material, including the Code of Federal Regulations, the Foreign Affairs Manual, Department of State cables (classified or unclassified); or
 (bb)any official form, application, or petition used by the Secretary of Homeland Security, the Secretary of State, or the Secretary of Labor.
 (iii)The term third party intermediary—(I)means any natural person, corporation, company, firm, partnership, joint stock company or association, or other organization or entity, including municipal corporations, that recruits, solicits, or engages in related activities with respect to an individual who resides outside of the United States in furtherance of employment in the United States, including when such activity occurs outside of the United States; and(II)includes recruiters, subrecruiters, placement agencies, staffing agencies, labor contractors, and sponsor organizations designated by the Secretary of State, including for-profit and not-for-profit sponsor entities.
							.
 3.Authority to modify formsThe Secretary of Homeland Security, the Secretary of State, and the Secretary of Labor are authorized to take such steps as may be necessary to revise any application, petition, form, or database used to regulate the issuance of visas to nonimmigrants or to grant nonimmigrant status in order to comply with the reporting requirements set forth in section 214(c)(8) of the Immigration and Nationality Act, as amended by section 2.
 4.Information sharingThe Secretary of State and the Secretary of Labor shall— (1)annually submit to the Secretary of Homeland Security, in a timely manner, any information collected or maintained by the Department of State or the Department of Labor that is required to be included in the annual report under section 214(c)(8) of the Immigration and Nationality Act, as amended by section 2; and
 (2)provide any other related information to the Secretary of Homeland Security, upon request, that may be necessary to carry out the Secretary of Homeland Security’s responsibilities under this Act and the amendment made by section 2.
			5.Progressive implementation
 (a)Initial reportNot later than 1 year after the date of the enactment of this Act, the Secretary of Homeland Security shall submit the first report required under section 214(c)(8) of the Immigration and Nationality Act, as amended by section 2, based on the information that is available from the Department of Homeland Security, the Department of Labor, and the Department of State as of the date of the enactment of this Act.
 (b)Full reportNot later than 3 years after the date of the enactment of this Act, the Secretary of Homeland Security shall submit the report required under such section 214(c)(8), which shall include all of the information and data listed in subparagraph (A) of such section, as amended by section 2.